Candler, J.
This was an action to recover benefits under a policy of insurance which provided for the payment of such benefits in the event the insured should “ receive personal bodily injuries, of which there shall be visible signs, effected solely through external, violent, and accidental means, by reason of which . . he shall be immediately, wholly, and continuously disabled, so as to cause a total loss of time and prevent him during such disability from attending to or performing all of ,the duties pertaining to his occupation.” It appeared from the evidence that when the plaintiff was injured he was not “ immediately . . disabled, so as to cause, a total loss of time,” but that a period of twenty-four days elapsed from the time of the injury until the plaintiff was first confined to his bed, and that during that period the plaintiff was continuously at his place of business, though not performing the duties usually assigned to him. Held, that the plaintiff’s own evidence failed to bring his case within the terms of the contract of insurance, and that the grant of a nonsuit was proper. Williams v. Preferred Assn., 91 Ga. 698. Judgment affirmed.

All the Justices concur.

G. H. Brand, for plaintiff,
cited Williams v. Preferred Asso., 91 Ga. 698; Young ®. Travelers’ Ins. Co., 80 Me. 244; Wolcott ®. United Ins. Asso., 55 Hun, 98; Sawyer®. U. S. Casualty Co. (Mass.), 8 Am. L. Beg. N. S. 233; Sheanon v. Pac. Mut. Ins. Go., 77 Wis. 618'(20 Am. St.'B. 151); Lord ®. Am. Mut. Acc. Asso.,' 89 Wis. 19 (46 Am. St. B. 815); 1 Am. & Eng. Ene. L. (2d ed.) 296-7; Thornton v. Trav. Ins. Go., 116 Ga. 126; Civil Code, §§ 5347,4995.
G. G. Thom'as, for defendant.